Citation Nr: 1508665	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

2.  Entitlement to service connection for diabetes mellitus claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for erectile dysfunction to include hypogonadotropic hypogonadism.  

4.  Entitlement to service connection for a right lower extremity disorder to include peripheral neuropathy claimed as the result of herbicide exposure.  

5.  Entitlement to service connection for a left lower extremity disorder to include peripheral neuropathy claimed as the result of herbicide exposure.  



REPRESENTATION

Appellant represented by:	S. Penn-Clark, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1967 to August 1969.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for peripheral neuropathy of the lower extremities claimed as the result of herbicide exposure.  In March 2010, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied service connection for diabetes mellitus claimed as the result of herbicide exposure and erectile dysfunction.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for an acquired psychiatric disorder to include PTSD, diabetes mellitus, erectile dysfunction to include hypogonadotropic hypogonadism, a right lower extremity to include peripheral neuropathy claimed as the result of herbicide exposure, and a left lower extremity disorder claimed as the result of herbicide exposure are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In August 2013, the Veteran advanced that "there was clear and unmistakable error in the [July 2007 rating] decision's indication that [the Veteran's] service records did not reveal any treatment or diagnosis for chronic prostatitis" and denial of service connection for chronic prostatitis.  The issue of whether the July 2007 rating decision denying service connection for chronic prostatitis was clearly and unmistakably erroneous has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  In July 2007, the RO denied service connection for PTSD.  The Veteran was informed in writing of the adverse decision and his appellate rights on July 31, 2007.  In August 2007, the Veteran submitted a notice of disagreement (NOD).  

2.  In February 2009, the RO issued a statement of the case (SOC) to the Veteran.  The Veteran did not subsequently perfect a substantive appeal from the denial of service connection for PTSD.  

3.  The July 2007 rating decision denying service connection for PTSD is final.  

4.  The evidence received since the July 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for PTSD and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The July 2007 RO decision denying service connection for PTSD is final.  38 C.F.R. § 20.1103.

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been received.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board reopens and remands the issue of service connection for PTSD to the AOJ for additional action.  Therefore, no further discussion of VA's duties to notify and to assist is necessary at this time.  

II.  Application to Reopen Service Connection for PTSD

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In December 2006, the RO denied service connection for PTSD.  Additional service personnel records were subsequently received into the record.  In July 2007, the RO again denied service connection for PTSD as the "service department was not able to corroborate the claimed stressors and the available medical evidence is insufficient to confirm a link between current symptoms and an in-service stressor."  The Veteran was informed in writing of the adverse decision and his appellate rights on July 31, 2007.  In August 2007, the Veteran submitted a NOD.  In February 2009, the RO issued a SOC to the Veteran.  The Veteran did not subsequently perfect a substantive appeal from the denial of service connection for PTSD.  

The Board notes that within the year following the date of notice of the July 2007 rating decision sent to the Veteran, additional relevant evidence was received into the record, including testimony at a Decision Review Officer hearing and a September 1990 Order from the Tennessee Claims Commission, Middle Division that indicates that "the Plaintiff also suffered from PTSD and therefore he became extremely anxious" and "Plaintiff's PTSD was so severe that he had an 'against verbal orders' (A.V.O.) - a prison term indicating that the Plaintiff had certain instructions to follow regarding the PTSD which were to be followed standard prison regulations notwithstanding."  The Board carefully considered whether the submission of such evidence prevented the July 2007 rating decision becoming final.  38 C.F.R. § 3.156(b)( new and material evidence received within the one year period prior to the decision becoming final or received prior to the appellate decision if a timely appeal has been filed is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period); Beraud v. McDonald, 766 F.3d 1402, 1406 -07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence and declining to presume that VA considered records of which it had notice, but never obtained); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011)(noting that 3.156(b) requires VA to determine whether subsequently submitted evidence constituted new and material evidence relating to an earlier claim).  The present case is distinguishable from Beraud and Bond as in this case, the additional evidence was explicitly considered by the February 2009 Statement of the Case. See February 2009 Statement of the Case evidence list.  In Beraud, after a December 1985 rating decision, a letter was received noting the location of pertinent evidence and the RO did not respond to the letter, consider that letter as a NOD, or consider whether the letter triggered the provisions of 38 C.F.R. § 3.156(b).  See Beraud, 766 F.3d at 1403.  In Bond, the RO treated the new evidence submitted within one year of the rating decision as a new claim and did not address whether 38 C.F.R. § 3.156(b) applied.  See also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011)(noting that the Board had not discussed the application of 38 C.F.R. § 3.156(b) in the decision but rather focused on whether the statement received in the one year time period was a valid Notice of Disagreement).  Essentially, in all of the cases, the failure to consider the provision of 38 C.F.R. § 3.156(b) resulted in the evidence in question not being considered in connection with the previously filed claim.  

In this case, however, although the RO never explicitly discussed whether 38 C.F.R. § 3.156(b) applied, the evidence was considered in the February 2009 Statement of the Case.  See 38 C.F.R. § 19.29 (explaining that the Statement of the Case must contain a summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement).  In other words, the evidence in this case was being considered in connection with the prior rating decision.  See also 38 C.F.R. § 19.37, 20.1304 (discussing procedures to follow when additional evidence is submitted during the course of the appeal).  The Veteran was provided a copy of the Statement of the Case and was informed that he needed to file a VA Form 9 to complete his appeal.  The Veteran failed to timely perfect his appeal.  See 38 C.F.R. § 20.202 (explaining what constitutes a substantive appeal), 20.302(indicating that a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case).  As the Veteran did not file a Substantive Appeal, the July 2007 rating decision became final.  38 C.F.R. § 19.32, 20.1103.  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision. 38 U.S.C.A. § 7105

The evidence upon which the July 2007 RO decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records do not refer to PTSD or other psychiatric disorders.  The Veteran's service personnel records reflect that he served in the Republic of Vietnam; participated in combat operations; was convicted of striking a superior officer by a special court-martial; and was confined at hard labor for two months.  In an October 2006 Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) (VA Form 21-0781), the Veteran indicated that he saw "thousands and thousands of dead bodies" in a Da Nang, Republic of Vietnam, airport hangar and was in a race riot in Chu Lai, Republic of Vietnam, during which an officer and a sergeant were killed by other American soldiers.  Clinical documentation from the Memphis, Tennessee, Vet Center dated between June 2006 and September 2006 reflects that assessments of "subdx PTSD" were advanced.  As noted above, the DRO hearing included testimony concerning the stressors and the September 1990 Order from the Tennessee Claims Commission, Middle Division noted the Veteran suffered from PTSD became extremely anxious.  

Subsequent to the July 2007 rating decision, additional VA outpatient treatment records and lay statements were associated with the claims file.  Of particular significance, a February 2014 lay statement provided further details as to the dates, unit assignment and location of the Veteran's stressors along with providing the name of the other service-member involved in the altercation which was one of the claimed stressors.  The Veteran further reported that he was moved to the Da Nang Airport because "the ammo dump was blown up" around May or June 1969.  Some of these details were not previously of record.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

VA clinical documentation dated after March 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

PTSD

The Veteran asserts that service connection for PTSD is warranted as the claimed disorder became manifest as the result of his traumatic experiences in the Republic of Vietnam including seeing "thousands and thousands of dead bodies;" being subjected to repeated racial epithets; participating in a race riot wherein American soldiers killed officers; and being convicted and imprisoned after a physical altercation with a sergeant.  

The Veteran has not been afforded a VA psychiatric examination in order to ascertain the nature and etiology of his claimed acquired psychiatric disorder and its relationship, if any, to active service and his experiences in the Republic of Vietnam.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Erectile Dysfunction to Include Hypogonadotropic Hypogonadism

The Veteran asserts service connection for erectile dysfunction is warranted.  In August 2013, the Veteran submitted an informal claim advancing that the July 2007 rating decision denying service connection for chronic prostatitis was clearly and unmistakably erroneous.  As noted above, that issue has been referred to the AOJ for initial adjudication.  Given the relationship between erectile dysfunction and prostate disorders, the Board finds that the issue of whether the July 2007 rating decision denying service connection for chronic prostatitis was clearly and unmistakably erroneous is inextricably intertwined with the certified issue of service connection for erectile dysfunction to include hypogonadotropic hypogonadism.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Lower Extremity Disorders 

The Veteran asserts that service connection for right lower extremity and left lower extremity peripheral neuropathy is warranted as the claimed disorders were incurred as the result of his presumed herbicide exposure while in the Republic of Vietnam.  

The report of the November 2008 VA neurological examination states the Veteran was diagnosed with "paresthesias in the lower extremities."  The examiner opined that "it is less likely than not related to his acute or subacute peripheral neuropathy secondary to Agent Orange exposure because of the time duration attached to it."  The examiner made no findings as to the relationship, if any, between the Veteran's bilateral lower extremity paresthesias and active service.  The Board notes further that it is unclear as to whether the examiner actually found that the Veteran had "acute or subacute peripheral neuropathy secondary to Agent Orange exposure."  

VA clinical documentation dated in January 2011 indicates that the Veteran complained of pain in his legs and feet and "neuropathic pain."  A March 2011 VA treatment record states that the Veteran reported having "nerve problems to his left leg."  VA clinical documentation dated in February 2012 states that the Veteran complained of "left foot drop on and off for few months."  He clarified that he had to "drag his foot sometimes."  Treating VA medical personnel reported that they were going to "check labs for PN" and to refer the Veteran "to neurology."  Documentation of the requested neurology referral, if conducted, is not of record.  

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the November 2008 VA neurological examination report is inadequate for rating purposes and given the Veteran's post-November 2008 bilateral lower extremity neurological symptoms, the Board finds that further VA neurological examination is necessary to adequately address the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his acquired psychiatric, erectile dysfunction, and lower extremity disabilities after March 2012 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after March 2012.  

3.  Schedule the Veteran for a VA psychiatric evaluation in order to determine the nature and severity of his claimed acquired psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's claimed stressful experiences while in the Republic of Vietnam including having been subjected to racial epithets; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA neurological evaluation in order to determine the nature and severity of his claimed recurrent lower extremity disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If peripheral neuropathy is not diagnosed, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lower extremity neurological disorder had its onset during active service; is related to the Veteran's service in the Republic of Vietnam including his presumed herbicide exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Adjudicate the issue of whether the July 2007 rating decision denying service connection for chronic prostatitis was clearly and unmistakably erroneous.  The Veteran and his attorney should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is both a NOD and a substantive appeal as to the issue.  

6.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


